DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-5, 7-15, 17-18, 25-26 are currently pending.  Claims 25-26 were newly presented.
Priority:  UNITED KINGDOM 1807793.3 05/14/2018
IDS:  The IDS dated 2/1/2022 was considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant appropriately amended the title.  
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-15, 17 and 18, in the reply filed on 1/15/21 is acknowledged.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 11, 12, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (WO2016059363).
Regarding claim 1, White teaches A method of amplifying a target polynucleotide, comprising:
a) providing a template polynucleotide comprising a 5' hairpin, a target polynucleotide and a 3' hairpin, wherein the 5' hairpin comprises one or more non-canonical nucleotides (Fig. 7-8, p. 5, non-canonical nucleotides: p. 5, line 4 “a 5' hairpin loop which contained I/Z's in the ; 
b) contacting the template polynucleotide with a polymerase and canonical nucleotides, wherein (Fig. 7 bottom, p. 5): 
(i) the polymerase extends, using the canonical nucleotides, the template polynucleotide from its 3' end to form a first extended polynucleotide comprising the 5' hairpin at its 5' end and the complement of the 5' hairpin at its 3' end, wherein the complement of the 5' hairpin forms a 3' hairpin; and 
(ii) the polymerase extends the first extended polynucleotide from its 3' end to form a second extended polynucleotide comprising the 5' hairpin at its 5' end and the complement of the 5' hairpin at its 3' end, wherein the complement of the 5' hairpin forms a 3' hairpin (Fig. 7-8; p. 45, Example 2).  
Regarding claim 4, White teaches wherein the polymerase is a strand displacing polymerase (p. 2 line 12-13, 27-30; p. 17).
Regarding claim 5, White teaches wherein the method is carried out at a constant temperature (p. 32 line 30-33; p. 17 line 21-22).
Regarding claim 7, White teaches further comprising the initial step of preparing the template polynucleotide by ligating an adaptor comprising a 5' hairpin to the 5' end(s) of a target polynucleotide (claim 1, Fig. 7, p. 2 line 7; p. 11 line 31 – p. 12 line 4; p. 18 line 31).
Regarding claim 11, White teaches further comprising the initial step of preparing the template polynucleotide by primer hybridization and extension (Fig. 7; p. 46 line 5-9).
Regarding claim 12, White teaches wherein a target polynucleotide is amplified using: (i) a first primer comprising a 5' hairpin and a sequence at its 3' end that is complementary to a sequence in the 3' end of the first strand of the target polynucleotide; and (ii) a second primer comprising a 5' hairpin and a sequence at its 3' end that is complementary to a sequence in the 3' end of the second strand of the target polynucleotide (Fig. 7; p. 46 line 5-9).
Regarding claim 15, White teaches a method of amplifying a target polynucleotide, comprising: (a)providing a primer pair, wherein each primer of the primer pair is single stranded, wherein each primer comprises a 5' hairpin that comprises one or more non-canonical nucleotides; (b)contacting a sample comprising a target polynucleotide with the primer pair, a polymerase and canonical nucleotides under conditions suitable for polymerase activity (Fig. 7-8; p. 45-46, Example 2; p. 46: “a 5' 7bp hairpin with dG replaced for dlnosine and dC replaced for dZebularine._The upper strands (the modified polynucleotide sequence IZITAZ (where I is an deoxyinosine and Z is deoxyzebularine) is attached to the 5' end of nonmodified polynucleotide sequence TTTTTA which is attached at the 3' end to the modified polynucleotide sequence ITAZIZ (where I is an deoxyinosine and Z is deoxyzebularine)” where the “upper strands” correspond to a primer pair as in the amended claims).
Regarding claim 17, White teaches further comprising adding sequencing adaptors to one or both ends of the extended polynucleotide (claim 10, p. 25).
Response
Applicant argues that “White does not disclose a second extension step” and thus cannot anticipate the claimed invention.  Instant claim 1 is to A method … comprising: a) providing a template …; b) contacting the template … with a polymerase … wherein: (i) the polymerase extends …; and (ii) the polymerase extends … .  Thus, the active method steps are “providing” and “contacting” with wherein clauses that describe the activity of the polymerase which occurs as a result of the “contacting” step and no other steps.  MPEP 2111.04 discusses how “wherein” and “whereby” are clauses that “raise a question as to the limiting effect of the language in a claim” and a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005, quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) and Tex. Instruments Inc. v. U.S. Int'l Trade Comm'n, 988 F.2d 1165, 1172 (Fed. Cir. 1993)).  In this case the wherein clauses relating to the polymerase extension express the intended result of the contacting step.  Thus, giving the claim its broadest reasonable interpretation as per MPEP 2111, the wherein clauses relating to the polymerase activity is the intended result of the contacting step because there are no further steps recited or implied in the claim language and it is merely the desired result or the step.  
Furthermore, one practicing the steps disclosed in White such as in the Figures and Examples would arrive at the claimed invention because the same “providing” and “contacting” steps are performed in the same manner as in the instant claims and the polymerase would act to extend the polynucleotides in the same manner – i.e. as depicted in figures 7 and 8.  Applicant’s argument is not persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (WO2016059363).
White teaches as detailed in the 35 USC 102 rejection supra and is incorporated herein.  Any differences in teaching among the claims and White would have been obvious to one of ordinary skill in the art because one of ordinary skill in the art would have been motivated at the relevant time to amplify the target nucleotides of White using the techniques disclosed therein and arrive at the claimed invention.
Regarding claim 2 wherein the polymerase extends the second extended polynucleotide from its 3' end to form a third extended polynucleotide comprising the 5' hairpin at its 5' end and the complement of the 5' hairpin at its 3' end, wherein the complement of the 5' hairpin forms a 3' hairpin, White does not specifically teach forming a third polynucleotide, however one of ordinary skill in the art would have recognized that allowing the extension reaction to continue would result in forming a third polynucleotide and would arrive at the claimed invention.
Regarding claim 3 wherein the polymerase extends the third extended polynucleotide, and optionally any further extended polynucleotides produced by extending the third extended polynucleotide and/or by subsequent extensions, to produce further extended polynucleotides comprising the 5' hairpin at their 5' ends and the complement of the 5' hairpin at their 3' ends, wherein the complement of the 5' hairpin forms a 3' hairpin White does not specifically teach forming a third polynucleotide, however one of ordinary skill in the art would have recognized that allowing the extension reaction to continue would result in forming a further extended polynucleotides and thus would arrive at the claimed invention.
Regarding claim 8 wherein the target polynucleotide is a double stranded polynucleotide and the method comprises ligating a double stranded adaptor comprising a 5' hairpin and a 3' hairpin to each end of the target polynucleotide, White does not specifically teach ligating said adapter comprising a 5’ and 3’ hairpin adapter, however based on the teaching of White regarding the 5’ hairpin adapter and extension to form a complementary 3’ hairpin, one of ordinary skill in the art would have recognized that an alternative would have been to simply ligate such structures and arrive at the claimed invention with a reasonable expectation of success.
Regarding claim 9 depending from claim 8, wherein the target polynucleotide is a double stranded polynucleotide and the method comprises ligating a double stranded adaptor comprising a 5' hairpin to each end of the target polynucleotide, and extending the 3' end of each strand of the target polynucleotide using a polymerase to produce a 3' hairpin that is complementary to the 5' hairpin although White teaches ligating an adaptor comprising a 5’ hairpin and extension, White does not specifically teach ligating said adapter comprising a 5’ and 3’ hairpin adapter, however based on the teaching of White regarding the 5’ hairpin adapter and extension to form a complementary 3’ hairpin, one of ordinary skill in the art would have recognized that an alternative would have been to simply ligate such structures and arrive at the claimed invention with a reasonable expectation of success..
Regarding claim 10 depending from claim 9, wherein the double stranded adaptor is a MuA substrate and a MuA transposase is used to (i) fragment a polynucleotide to produce the target polynucleotide and (ii) ligate the MuA substrate to the target polynucleotide, White renders claim 9 obvious and White further teaches the use of MuA substrate and transposase to fragment and ligate to the target (claims 1, 13; p. 2; Fig. 7; Example 2) which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Response
Applicant argues that White does not disclose a second extension step and the Examiner has not provided reasoning why it would have been obvious to have a second extension step.  Instant claim 1 is to A method … comprising: a) providing a template …; b) contacting the template … with a polymerase … wherein: (i) the polymerase extends …; and (ii) the polymerase extends … .  Thus, the active method steps are “providing” and “contacting” with wherein clauses that describe the activity of the polymerase which occurs as a result of the “contacting” step and no other steps.  MPEP 2111.04 discusses how “wherein” and “whereby” are clauses that “raise a question as to the limiting effect of the language in a claim” and a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005, quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) and Tex. Instruments Inc. v. U.S. Int'l Trade Comm'n, 988 F.2d 1165, 1172 (Fed. Cir. 1993)).  In this case the wherein clauses relating to the polymerase extension express the intended result of the contacting step.  Thus, giving the claim its broadest reasonable interpretation as per MPEP 2111, the wherein clauses relating to the polymerase activity is the intended result of the contacting step because there are no further steps recited or implied in the claim language and it is merely the desired result or the step.  
Furthermore, one practicing the steps disclosed in White such as in the Figures and Examples would arrive at the claimed invention because the same “providing” and “contacting” steps are performed in the same manner as in the instant claims and the polymerase would act to extend the polynucleotides in the same manner – i.e. as depicted in figures 7 and 8.  One of ordinary skill in the art following White would have been motivated by the purpose disclosed therein for producing a plurality of polynucleotides for sequencing (p. 1) which is achieved by contacting the polymerase with the template/hairpin loop to increase the available polynucleotides for sequencing (Example 2).  Applicant’s argument is not persuasive and the rejection is maintained.

Claims 1-5, 7-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (WO2016059363) in view of Gill et al. (Nucleosides, Nucleotides, and Nucleic Acids, 27:p. 224–243, 2008).
White renders claim 1-12, 15, 17 and 18 obvious as detailed in the 35 USC 103 rejection supra and is incorporated herein.  
Regarding claims 13 or 14, depending from claim 11 or 12, wherein the template polynucleotide is produced by PCR  or isothermal amplification method using a strand displacing polymerase, White does not specifically teach the use of these amplification techniques however one of ordinary skill in the art following the teaching of White would have reasonably considered utilizing well-known amplification techniques suggested by White (p. 41 l 14: “means to amplify and/or express polynucleotides”), considered teachings such as Gill (Abstract: PCR and isothermal strand displacement amplification), and arrived at the claimed invention with a reasonable expectation of success as such techniques are routine in the art.
Response
Applicant makes the same argument as addressed in the 35 USC 103 rejection supra.  This argument is not persuasive for the same reason and the rejection is maintained.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 6 includes the language: “further comprising the initial step of preparing the template polynucleotide” however one of ordinary skill in the art would find the language confusing and ambiguous as it would be unclear as to what “preparing” refers to.  Furthermore, such a step is not clearly defined in the specification such that one of skill in the art would understand the metes and bounds of the claims.  
Claim 6 was cancelled rendering this rejection moot.

NEW CLAIM REJECTION NECESSITATED BY AMENDMENT / IDS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-15, 17-18, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (WO2016059363) in view of Gill et al. (Nucleosides, Nucleotides, and Nucleic Acids, 27:p. 224–243, 2008), Raymond (WO2010030683, cited in IDS 2022-02-01), Godfrey et al. (US20180051277), and Tsai et al. (US20200109396).
White and Gill teach as detailed in the 35 USC 102 and 103 rejections supra and is incorporated herein.  One of ordinary skill in the art would have had a reasonable expectation of success in the combination because each of the prior art references relate to sequencing which incorporates the use of a hairpin adaptor in a manner that was well-known and routinely used.  Therefore, one of ordinary skill in the art following the combined teaching of the art would have arrived at the claimed invention. 
Regarding new claim 25, wherein the 5' hairpin comprises a selectively cleavable group and the method is terminated using an enzyme that cleaves the polynucleotide at the selectively cleavable group, White teaches a variety of groups to include on the hairpin loop that are known in the art (p. 13-15: “Suitable hairpin loops can be designed using methods known in the art”) including functional components such as selectable binding moieties and a leader sequence for ending the process with sequencing, but does not specifically teach a selectively cleavable group.  However, one of ordinary skill in the art would have considered a selectively cleavable group on the 5’hairpin because they were well-known in the art as taught by Raymond (Raymond p. 12: “the stem-loop linker oligonucleotides further comprise one or more additional features such as a restriction enzyme site and/or an anchor probe binding site for attachment to a sequencing platform”), Godfrey et al. (Godfrey [0064]-[0065]: adaptor “hairpin barcode primer”, “an adaptor sequence can comprise one or more restriction sites for enzymatic digestion with a restriction enzyme”), and Tsai et al. (Tsai [0010]: “One or both of the hairpin adapters and/or stem-loop adapters can comprise various elements, such as a primer binding site complementary to a sequencing primer, an oligonucleotide binding site complementary to an oligonucleotide linked to a solid surface (e.g., a bead, array, column, etc.), a restriction site, an affinity tag, a barcode, or one or more modifications, e.g., methylated bases, PNA (peptide nucleic acid) nucleotides, LNA (locked nucleic acid) nucleotides, 2′-O-methyl-modified nucleotides, and the like.”).  One of ordinary skill in the art would have had a reasonable expectation of success in the combination because each of the prior art references relate to sequencing which incorporates the use of a hairpin adaptor in a manner that was well-known and routinely used.  Therefore, one of ordinary skill in the art following the combined teaching of the art would have arrived at the claimed invention. 
Regarding claim 26, wherein the adaptor comprises a restriction site and the method further comprises digesting the extended polynucleotide and/or wherein the adaptor comprises a barcode, as in claim 25 one of ordinary skill following the teaching of White would have considered well-known sequencing techniques including the use of a restriction site (Raymond p. 12: “the stem-loop linker oligonucleotides further comprise one or more additional features such as a restriction enzyme site and/or an anchor probe binding site for attachment to a sequencing platform”) and barcodes (Godfrey [0064]-[0065]; Tsai [0010]) to incorporate in a method for sequencing and arrive at the claimed invention.  
Therefore the claims are rejected as obvious.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639